Talcott, P. J.:
Desiring, as far as possible, to be governed by the decisions of the court of last resort, I concur in the foregoing opinion of Hardin, J., on the authority of Van Schoick v. The Niagara Fire Ins. Co., reported in 68 N. Y., 434, which is the latest enunciation of the law on the subject to which we have at present, access-— overruling, as we understand it does, the case of Alexander v. The Germania Ins. Co., reported in 66 N. Y., 464.
Smith, J., not sitting.
.New trial ordered, with costs to abide the event.